Citation Nr: 0335784	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  98-06 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Denver, 
Colorado


THE ISSUE

Entitlement to payment or reimbursement of the expense of 
non-VA hospital care and other medical services provided from 
January 19, 1997, to January 21, 1997, with the exception of 
initial emergency room treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The appellant had active service from July to December 1959 
and from October 1963 to July 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 decision of the Department of Veterans 
Affairs (VA) Denver Medical Center (MC) which denied the 
appellant's claim for payment of the expenses of non-VA 
hospital care and other medical services from January 19 to 
21, 1997.  The appellant filed a notice of disagreement with 
that decision, and this appeal ensued.

This case was previously before the Board in February 2000, 
at which time it was remanded for additional evidentiary 
development.  


REMAND

The appellant seeks payment or reimbursement of the expense 
of non-VA hospital and medical services provided during 
January 1997, beyond emergency room (ER) treatment occurring 
on January 19, 1997 (for which VA has already agreed to pay).  
See 38 C.F.R. § 17.120 (eligibility for payment or 
reimbursement).  See also 38 C.F.R. § 17.121 (regarding 
limitations on payment or reimbursement of the costs of 
emergency hospital care and medical services not previously 
authorized).  The veteran was admitted to a private medical 
facility on January 19, 1997, via the emergency room, treated 
for a gastrointestinal bleed, further treated at the same 
facility after the ER care, and discharged from that facility 
on January 21, 1997.

As noted above, the Board remanded this case to the VAMC for 
further development and adjudicative action in February 2000.  
The remand directives consisted of requesting the veteran to 
submit billing information to which the veteran had made 
reference in a March 1998 statement in which he said he would 
be submitting "a copy of the most recent billing 
information."  Following the completion of the development 
requested, the VAMC was to review the record again and, if 
the benefit sought on appeal remained denied, a supplemental 
statement of the case was to be issued and the case returned 
to the Board.  

A review of the record shows that the veteran responded to 
the VAMC's request via correspondence dated in May 2002.  In 
this correspondence, the veteran reported that Medicare Part 
A and B had paid his hospital bill, and that he had been 
required to pay a co-payment of seven hundred fifty dollars 
on his own.  He further stated that he had mailed the 
requested billing information to the VAMC.  Unfortunately, 
the billing information has not been associated with the 
claims folder which is before the Board.  In this regard, the 
Board notes that the veteran's medical claims/medical 
administration file from the VAMC (which may contain 
documents not maintained in the VARO claims folder) has not 
been associated with the records forwarded to the Board.  The 
medical claims folder from the VAMC may prove relevant to the 
adjudication of this payment/reimbursement claim; thus, a 
remand to secure this information is necessary.  

The case is REMANDED for the following action:

1.  The VAMC should request the billing 
information from Penrose St. Francis 
Hospital pertinent to the appellant's 
hospitalization from January 19 to 21, 
1997, if the VAMC does not already have 
possession of such records.  All 
documents containing the necessary 
billing information should be associated 
with the VAMC medical claims file.

2.  After the development requested above 
has been completed to the extent 
possible, the VAMC should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the originating agency.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


